Thompson, J.,
dissents and votes to confirm the determination insofar as reviewed and dismiss the proceeding on the merits, with the following memorandum: Petitioner, a recipient of aid to dependent children, began receiving unemployment insurance benefits on March 1 (or March 4), 1974. On April 25, 1974 petitioner attended a “face-to-face” recertification interview and signed a form indicating that she was not receiving unemployment insurance benefits. The form also contained the following statement: “I certify that the information which I have given does not contain any fraudulent statements or deliberate concealment of any material fact that would affect my eligibility for Public Assistance.” The agency learned June 12,1974, from the Office of Management Systems, that petitioner was receiving unemployment insurance benefits. Petitioner claimed at her hearing to have taken her first unemployment insurance benefit check and booklet to her agency center, but the record contains no written evidence of such a visit. The record does contain a routing control sheet, dated October 15,1975, from the agency center, which states that petitioner “never showed her UIB booklet.” She was directed on that date to bring the booklet on October 16, 1975, and did so. At her fair hearing, petitioner testified: “but if you get two dollars extra you means [sic] to tell me that’s going to * * * I mean I’m not trying to conceal anything, but if you make [any] extra — get two dollars extra, I must report it to them and give it to them? You could never get anyplace.” (Emphasis added.) The record contains substantial evidence to support the administrative deter*853mination that the petitioner willfully withheld information about her receipt of unemployment insurance benefits. The agency’s determination to recoup for the period March 1, 1974 to June 12, 1974 is not arbitrary or capricious.